DETAILED ACTION
Election/Restrictions
Applicant amendments have nullified the requirement for restriction. Therefore, all claims 1-16 will be examined.
Allowable Subject Matter
Claim 3, 9, 13  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, 10-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al. US 2016/0212456 hereinafter referred to as Bohm in view of Subburaj et al. US 2018/0113196 hereinafter referred to as Subburaj.
	In regards to claim 1, Bohm teaches:
“An apparatus for bundling two data channels via a point-to-point connection, said apparatus comprising: a first data channel which transmits a plurality of sequences of first data via a first line”
Bohm teaches in Figure 5 and paragraph [0063] a line 516-0 from buffer 508-0 to multiplexer 524.  This is equivalent to a first data channel.
“wherein a data gap having a first predefined size is arranged between two sequences of first data in each case”
Bohm Figure 6A step 608 teach gaps in writing the data for each channel. A similar implementation is shown in Figure 6B step 618.  Bohm teaches in paragraph [0070] When triggered by a channel select signal of the control logic 510, as shown in step 620, and for the duration of the channel select signal, the CSI Tx enters its HS mode to transmit a packet corresponding to active video data in a complete line of a particular video stream.  The resolution of the video, i.e. size of the line, is known based on the sensor used to obtain the video.  Therefore, the Examiner interprets this as predefined.
“a second data channel which transmits a plurality of sequences of second data via a second line”
	Bohm Figure 5 and paragraph [0051] teach a line 506-1 to a buffer 508-1 and then subsequently into multiplexer 524 via line 516-1.
	“wherein the first data channel transmits camera raw data and the second data channel transmits [camera raw data]”
	Bohm Figure 1 teaches the data channels are used for cameras 108-0 and 108-1.
“a third data channel which transmits a sequence of third data via a third line” 
	Bohm Figure 5 teaches line 526 which exits the multiplexer 524.
“and a multiplexing apparatus having a multiplexer and a buffer, wherein a first input of the multiplexing apparatus is connected to the first line and the first input is connected to the multiplexer”
Bohm teaches in Figure 5 and paragraph [0063] a line 516-0 from buffer 508-0 to multiplexer 524.  This is equivalent to a first data channel.
	“a second input of the multiplexing apparatus is connected to the second line and the second input is connected to the multiplexer via the buffer which is designed to temporarily store the second data from the second line”
	Bohm Figure 5 and paragraph [0051] teach a line 506-1 to a buffer 508-1 and then subsequently into multiplexer 524 via line 516-1.  This claim requires multiplexer is connected to the second line via the buffer.  Therefore, the Examiner interprets that the that the connection from line 506-1 via buffer 508-1 and line 516-1 to multiplexer 524 are all part of the second line.
	“and an output of the multiplexing apparatus is connected to the third line and the output is connected to an output of the multiplexer, 
	Bohm Figure 5 line 526.
“and wherein the multiplexer is designed to transmit the sequence of first data from the first input to the output and to transmit the sequence of second data from the second input to the output”
This feature is nothing more than stating the functions of a multiplexer.  All multiplexers operate to take various inputs and output to various outputs as designed.  From Figure 5 multiplexer 524 only has one output 526. Therefore, first data and second data are transmitted to this output.
“if the data gap starts at the first input and if the buffer has been filled with second data having a second predefined size, wherein the second predefined size is smaller than or equal to the first predefined size, so that the sequences of third data have a bundling of sequences of first data and sequences of second data”
	Bohm Figure 6A step 608 teach gaps in writing the data for each channel. A similar implementation is shown in Figure 6B step 618.  The second data size must be less than the data gap otherwise it would not fit.  Form Figures 6A-B it is clear that the active data for each channel fits in the gap of the other channel.  
	Bohm does not explicitly teach:
“raw data from a radar, lidar, ultrasonic, and/or laser system”
Bohm teaches a multicamera system however, it is known to use other sensors in a similar fashion.  For example, Subburaj teaches in paragraph [0004] the use of radar systems for automotive collision avoidance.  Subburaj teaches in paragraph [0024] teaches the use of a CSI-2 interface for transmitting the radar data.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Bohm in view of Subbaraj to have included the features of “raw data from a radar, lidar, ultrasonic, and/or laser system” because AFE circuits need to be continually monitored to detect failures and/or to improve their performance. In particular, preventing a malfunction in the radar system can be important, and the ability to monitor a failure during radar operation is a desirable feature (Subburaj [0004]).
In regards to claim 2, Bohm/Subburaj teach all the limitations of claim 1 and further teach:
“wherein the point-to-point connection functions on the basis of a CSI-2 protocol and wherein the first data channel and the second data channel have different CSI-2 channel numbers”
Bohm Figure 5 teaches CSI-2 transmitter 518.  Figure 6A, inter alia, teach different channels in step 606.
In regards to claim 4, Bohm/Subburaj teach all the limitations of claim 1 and further teach:
“wherein the buffer is formed as a FIFO”
Bohm Figure 6A teaches a FIFO in step 608.
In regards to claim 5, Bohm/Subburaj teach all the limitations of claim 1 and further teach:
“wherein the data rate of the first data channel is more than twice as high as the data rate of the second data channel”
Different data rates for different channels would be considered a routine implementation.  The data rate selection would be directly related to the type of data being collected and the specific sensor being used.  A generic recitation to having a channel operate at double the speed of another channel does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 6, Bohm/Subburaj teach all the limitations of claim 1 and further teach:
“wherein the data rate of the first data channel is more than four times as high as the data rate of the second data channel”
Different data rates for different channels would be considered a routine implementation.  The data rate selection would be directly related to the type of data being collected and the specific sensor being used.  A generic recitation to having a channel operate at quadruple the speed of another channel does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 7, Bohm/Subburaj teach all the limitations of claim 1 and further teach:
“wherein the multiplexing apparatus and the buffer are realized by a FPGA, a CPLD, and/or an ASIC”
Bohm teaches in paragraph [0012] the system as described herein may be implemented in an application specific integrated circuit (“ASIC”), and/or at least a part of the system may be implemented in a programmable hardware, e.g. as a field programmable gate array (“FPGA”).
In regards to claim 8, Bohm/Subburaj teach all the limitations of claim 1 and further teach:
“wherein the multiplexing apparatus and the buffer are realized by at least one of a single FPGA and a single ASIC.”
Bohm teaches in paragraph [0012] the system as described herein may be implemented in an application specific integrated circuit (“ASIC”), and/or at least a part of the system may be implemented in a programmable hardware, e.g. as a field programmable gate array (“FPGA”).
In regards to claim 10, Bohm/Subbaraj teach all the limitations of claim 1 and claim 10 contains similar limitations as in claim 1 except written in method format.  Therefore, claim 10 is rejected for similar reasoning as applied to claim 1.
In regards to claim 11, Bohm/Subbaraj teach all the limitations of claim 10 and claim 11 contains similar limitations as in claim 1 except written in method format.  Therefore, claim 11 is rejected for similar reasoning as applied to claim 1.
In regards to claim 12, Bohm/Subbaraj teach all the limitations of claim 10 and claim 12 contains similar limitations as in claim 2.  Therefore, claim 12 is rejected for similar reasoning as applied to claim 2.
	In regards to claim 14, Bohm/Subbaraj teach all the limitations of claim 10 and claim 14 contains similar limitations as in claim 6.  Therefore, claim 14 is rejected for similar reasoning as applied to claim 6.
	In regards to claim 15, Bohm/Subbaraj teach all the limitations of claim 10 and claim 15 contains similar limitations as in claim 5.  Therefore, claim 15 is rejected for similar reasoning as applied to claim 5.
	In regards to claim 16, Bohm/Subbaraj teach all the limitations of claim 1 and further teach:
	“wherein the multiplexer is designed to transmit the sequence of second data by inserting the sequence of second data in the data gap”
	Bohm Figure 6 step 606.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422